DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 12/8/2021 has been fully considered and entered into the record.  Amended claim 1, from which all other examined claims depend, now require a metal constituent not provided for by the previously applied prior art.  Accordingly, the previous rejections are withdrawn.  Claims 1–11 remain pending, with claim 9 withdrawn from consideration.  Claims 1–8, 10, and 11 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak (US 2013/0177504 A1) in view of Miyafuji (US 6,313,064 B1).  
Macoviak teaches a formulation comprising multiple types of nanoparticles and a film-forming polymer applied to a surface to kill pathogenic microorganisms.  Macoviak abstract, ¶ 63.  In some embodiments the nanoparticles may silver, titanium, zinc, aluminum, iron, copper, platinum, zirconium, palladium, gold, salts thereof or combinations thereof.  Id. ¶¶ 9, 18, 26, 35.  In particular, the nanoparticles may further comprise silver-copper alloy and titanium dioxide nanoparticles.  Id. ¶¶ 9, 18, 26, 35, 
Miyafuji teaches a copper alloy comprising titanium and other materials to form particles that exhibit antibacterial and sterilizing effects, such as Zn at levels of up to 10%.  Miyafuji abstract.  The copper alloy may further contain metals such as Mg, Al, P, Ca, Cr, Mn, Fe, Co, and Sn to improve mechanical property or corrosion resistance of the copper alloy.  Miyafuji at 4:50–55.  
The ordinarily skilled artisan would have found it obvious to have added one of the metals (e.g., Mg, Al, P, Ca, Cr, Mn, Fe, Co, and Sn) taught in Miyafuji to the alloy nanoparticles in Macoviak to improve the anti-bacterial and mechanical or corrosion properties of the nanoparticles.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak and Miyafuji as applied to claim 1 above, and further in view of Yasushi (WO 2014/141812 A1).  Macoviak and Miyafuji fail to teach or suggest a volume-based 50% cumulative distribution size (D50) of from 5 to 100 nm.
Yasushi teaches a photocatalytic titanium oxide nanoparticle comprising copper demonstrating antibacterial and antiviral effect.  Yasushi abstract.  The nanoparticles have a 50% cumulative particle diameter (D50), as measured by dynamic light scattering, of from 5 to 200 nm.  Id. The nanoparticles may be incorporated into a film used to coat the outermost surface of an item to impart antibacterial and antiviral properties.  Id.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the nanoparticles of Macoviak with the diameter taught by Yasushi.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak and Miyafuji as applied to claim 6 above, and further in view of Sakamoto (US 6,121,298).  Macoviak and Miyafuji fail to teach or suggest the use of a silicon compound-based binder.
Sakamoto teaches an antibacterial and mildew-proofing organopolysiloxane (silicon-compound based) composition comprising silver.  Sakamoto abstract.  The composition is superior in antibacterial, mildew resistance, and weatherability due to the combined properties of silver and organopolysiloxane.  Id.
The ordinarily skilled artisan would have found it obvious to have used organopolysiloxane as the binding resin in Macoviak to provide superior weatherability.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1–8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786